PER CURIAM:
Cleveland McLean, Jr., appeals the district court’s order denying his 18 U.S.C. § 3582 (2006) motion. We previously remanded the case for further consideration of McLean’s motion. The district court reconsidered the motion and again denied it. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. McLean, Nos. 2:90-cr-00105-HCM-TEM-5; 2:08-cv-00588-RGD (E.D. Va. filed Sept. 13 and entered Sept. 14, 2010). We grant McLean’s motion to supplement his informal brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.